PER CURIAM.
American Hardware Mutual Insurance Company (American) appeals the trial court’s June 4, 1998 Order granting Metro Exterminators, Inc. (Metro) and Royal Special Risks Insurance Company’s (Royal) Motion for Summary Judgment. American also appeals the trial court’s June 19, 1998 Summary Declaratory Judgment which reiterates the findings of the June 4, 1998 Order. Metro and Royal concede that the Order and Summary Declaratory Judgment should be reversed and the case remanded because no hearing was held on the cross motions for Summary Judgment.
We reverse the trial court’s June 14, 1998 Order and Summary Declaratory Judgment and remand the case so that a hearing can be held on all parties’ Summary Judgment motions.
Reversed and Remanded.